Citation Nr: 0010439	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  96-24 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) 
prior to April 22, 1997.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from May 1963 to May 1993.  

On November 30, 1998, the Board of Veterans' Appeals (Board) 
entered a decision that denied entitlement to TDIU prior to 
April 22, 1997, and dismissed the issue of entitlement to 
TDIU after that date, as there was no legal entitlement as 
the veteran had been awarded a schedular 100 percent from 
that date.  

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court).  In 
an October 1999 order, the Court granted a joint motion filed 
by the parties in the case and vacated that part of the 
Board's decision that denied TDIU prior to April 22, 1997.  

In the October 1999 joint motion, the parties noted in 
particular that the Board has an obligation to secure and 
consider Social Security records pursuant to the duty to 
assist the claimant in developing the facts pertinent to the 
claim.  It was noted that the veteran indicated that he was 
receiving Social Security Administration (SSA) benefits, but 
that the record did not show that the veteran's records were 
ever obtained.  These records may contain evidence relevant 
to the veteran's claim.  When VA is put on notice prior to 
the issuance of a final decision of the possible existence of 
certain records and their relevance, the BVA must seek to 
obtain those records.  Murincsak v. Derwinski 2 Vet. App 363, 
373 (1992).  In Hayes v. Brown, 9 Vet. App. 67, 74 (1996), 
the Court referred to obtaining these records in terms of the 
Department's "obligation to review a thorough and complete 
record", under which VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight.  

The veteran's attorney argues in March 2000 that a remand 
should only be used as a last resort in the case because the 
medical evidence already of record clearly supports a grant 
of TDIU, and requests that the Board include in its remand an 
explanation as to the credibility of the veteran's statements 
and of the opinion contained in an August 1998 VA examination 
report concerning his employability; the effect of each of 
the veteran's physical disabilities on his ability to work; 
and the effect of the veteran's PTSD on his employability.  
The joint motion granted by the Court was based in part on 
the requirement that the Board obtain the SSA records.  
Consequently, the Board notes that a discussion of these 
matters - which might be affected by the very records that 
the Board has been ordered to obtain - at this time would be 
premature.  

In view of the foregoing, this case is remanded to the Board 
for the following actions:

1.  The RO should obtain copies of the 
Social Security Administration record 
that formed the basis of the award of 
disability benefits.  This should include 
a copy of any administrative law judge's 
decision, if possible.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

2.  The RO then should review the 
veteran's claim for TDIU in light of the 
additional development.  If the benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case. 

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


